Citation Nr: 0915864	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for lichen planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1969 
to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDING OF FACT

The Veteran does not have lichen planus that is attributable 
to his active military service.


CONCLUSION OF LAW

The Veteran does not have lichen planus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307(a)(6), 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a July 2005 notice letter, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim.  By a March 2006 notice letter, 
the RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the July 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified 
Pinkus Dermatopathology Laboratory, a Dr. S., and a Dr. T. as 
treatment providers.  Available records from those facilities 
were obtained.  In a July 2006 statement, the Veteran 
contends that no request was sent to Dr. S. for records and, 
therefore, the Veteran attached copies of his relevant 
treatment records from Dr. S. to his statement.  However, the 
RO twice requested copies of treatment records from Dr. S. in 
December 2005 and March 2006.  Nonetheless, the treatment 
records are now part of the file and the Veteran has not 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
this claim, one is not necessary to decide the claim.  
Because the information and evidence of record does not 
indicate that the Veteran's lichen planus may be associated 
with the Veteran's military service, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II.  Analysis

In a July 2005 statement, the Veteran contends that he 
contracted his current skin condition while in active 
military service in the Republic of Vietnam.  Specifically, 
he attributes his claimed disability to exposure to 
herbicides, including Agent Orange, or dioxin.  In addition, 
in a July 2006 statement, the Veteran contends that he sought 
treatment for a skin condition while stationed in Vietnam.  
Thus, the Veteran contends that service connection is 
warranted for currently diagnosed lichen planus.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of the disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.309(e) (2008).  (In this context, "herbicide 
agent" is defined as a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975, specifically: 2,4-
D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram.  38 C.F.R. § 3.307(a)(6)(i) (2008).)

As a preliminary matter, the Board notes that the Veteran's 
personnel records indicate that the Veteran had foreign 
service as a military policeman in the Republic of Vietnam.  
In addition, the Veteran received the Vietnam Service Medal 
and the Vietnam Campaign Medal with device.

A review of the Veteran's post-service medical records 
reveals that the Veteran has received treatment for a skin 
condition.  A September 2004 treatment record from Dr. S. 
notes lichen planus and a September 2004 laboratory report 
from the Pinkus Dermatopathology Laboratory report indicates 
a diagnosis of lichenoid tissue reaction consistent with 
atrophic lichen planus, or, alternately, subacute cutaneous 
lupus erythematosus.  

A review of the Veteran's STRs reveals no indication that the 
Veteran received treatment for or a diagnosis of a skin 
disorder in service.  The Veteran's May 1969 entrance 
examination report indicates that the Veteran had normal skin 
and lymphatics.  In addition, the Veteran's July 1971 
separation examination report indicates that the Veteran 
reported no skin diseases and that the Veteran had normal 
skin and lymphatics.  

The Veteran and his representative contend that the Veteran's 
skin disorder is linked to his service in Vietnam where he 
may have been exposed to Agent Orange.  Although VA 
recognizes a presumption of service connection for certain 
diseases associated with exposure to certain herbicide agents 
for Veterans who served in the Republic of Vietnam, and while 
the Veteran is presumed to have been exposed to herbicides, 
lichen planus is not listed among the diseases associated 
with herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) 
(2008).  Thus, lichen planus may not be presumed to have been 
incurred in or aggravated by service.  Significantly, no 
competent medical authority has linked his lichen planus to 
any in-service exposure to herbicides or any other chemicals.  
Given the separation examination report of no skin disability 
and the lack of competent evidence suggesting a link between 
any skin problems the Veteran may have had in service and 
current lichen planus, the preponderance of the evidence is 
against this claim.

In an April 2009 statement, the Veteran's representative 
contends that the Veteran's skin condition is linked to his 
service because he likely received malaria prophylaxis or 
quinidine while deployed in Vietnam.  In support of this 
contention, the Veteran's representative has submitted 
Internet research from a general medical information website.  
However, there is no evidence of record to indicate that the 
Veteran received malaria prophylaxis or quinidine in service.  
In addition, the Internet research is not helpful because it 
does not specifically address the Veteran's case and is, 
therefore, without evidentiary weight except in a generic 
sense.

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his lichen planus 
is related to his active military service; as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the diagnosis or etiology of a current 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for lichen planus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for lichen planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


